Citation Nr: 0523480	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-05 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
November 1945.  He served in combat as a heavy machine gunner 
in Europe during World War II.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 2002 rating decision rendered by the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In June 2005, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder.  


REMAND

The most recent medical evidence associated with the claims 
folder consists of VA outpatient treatment records dated in 
February 2005.  At his hearing before the Board, the veteran 
reported that he had received VA medical treatment for his 
back since February 2005.  

The Board also notes that the veteran's most recent VA 
examination was conducted in October 2003.  At his hearing 
before the Board, the veteran reported that his back 
disability had increased in severity since the October 2003 
VA examination, that his back pain radiates to his legs and 
that he has severe exacerbations of back pain requiring bed 
rest.  

In light of these circumstances, the Board has concluded that 
further development of the record is required to comply with 
VA's duty to assist the veteran in the development of the 
facts pertinent to his claim.  Accordingly, this case is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for the following actions:  

1.  The RO or the AMC should obtain a 
copy of all pertinent VA outpatient 
records for the period since February 
2005.  If the veteran identifies any 
other pertinent evidence, the RO or the 
AMC should undertake appropriate 
development to obtain a copy of that 
evidence.  If the RO or the AMC is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

2.  Thereafter, the veteran should be 
afforded an examination by a physician 
with sufficient expertise to determine 
the current degree of severity of the 
veteran's service-connected low back 
disability.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folder must be made available to 
and be reviewed by the examiner.  

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back disability.  
The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected low back disability, to 
include reflex changes, characteristic 
pain, and muscle spasm.  Any functional 
impairment of the lower extremities due 
to the veteran's service-connected low 
back disability should be identified.  

The examiner should assess the frequency 
and duration of any episodes of 
intervertebral disc syndrome, and in 
particular should assess the frequency 
and duration of any episodes of acute 
signs and symptoms of intervertebral disc 
syndrome that require bed rest prescribed 
by a physician and treatment by a 
physician. 

The examiner should specifically address 
whether there is muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  

Any indicated studies, including X-ray 
studies and range of motion testing in 
degrees, should be performed.  In 
reporting the results of range of motion 
testing, the examiner should specifically 
identify any excursion of motion 
accompanied by pain.  The physician 
should be requested to identify any 
objective evidence of pain and to assess 
the extent of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

Lastly, the examiner should provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability, to include any associated 
impairment of the lower extremities, on 
the veteran's ability to work.  

The rationale for all opinions expressed 
should also be provided.

3.  Thereafter, the RO or the AMC should 
review the claims folder and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond before the claims folder is 
returned to the Board for further 
appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

